DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Claims 1, 3, 5-10, 12 and 13 are pending in this application, Claims 12 and 13 are acknowledged as withdrawn, Claims 1, 3 and 5-10 were examined on their merits.

The rejection of Claims 1, 3 and 5-11 under 35 U.S.C. § 112(b) or 35 U.S.C. §112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out
and distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to Claim 1 filed 05/31/2022.
Response to Arguments

Applicant’s arguments, see Remarks, filed 05/31/2022, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5-10 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 1 now recites, “oxygenated carbonated jet-stream washed bone graft”.  
The instant Specification at Paragraph [0026] teaches, “the grafts are washed with carbonated or oxygenated aqueous solution”, Paragraph [0029] teaches “These solutions as well as water and saline can be oxygenated or carbonated at high pressure”, Paragraph [0061] teaches “Either carbonated or oxygenated solution is used to achieve this” and Paragraph [0069] teaches “Alternative method for washing bone, cartilage and soft tissue graft use solutions oxygenated under pressure or carbonated under high pressure”.  Therefore, the terms “oxygenated” and “carbonated” and properties thereof are only applied to the wash solutions and are not applied to the washed bone graft.  Applicant is required to indicate with specificity where support for the new limitations may be found or delete the NEW MATTER.  Claims 2 and 5-10 are rejected as being dependent upon rejected Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 now recites ““oxygenated, carbonated, jet-stream washed bone graft”.  It is unclear if the terms “oxygenated” and “carbonated” apply to the jet-stream or to the washed bone graft.  
For purposes of examination, the Examiner has interpreted the limitations as applying to the washed bone graft.  Claims 2 and 5-10 are rejected as being dependent upon rejected Claim 1.

Claim Interpretation

Claim 1 is directed to a product (a sterilized bone graft suitable for human
transplantation), which is produced by the process of Claim 1, steps a)-e). Therefore,
the claim is a product-by-process claim and has therefore be construed consistent with
the MPEP at 2113, I., Il. and Ill.

With regard to the preamble of Claim 7, “...suitable for transplantation into a
human”, this is an intended use which does not result in ether a structural difference
between the claimed sterilized bone graft and the prior art.  The Examiner notes that the
Bauer et al. reference refers to all the treated products as “bone grafts” (Pg. 439, Abstract) which would indicate their suitability for transplantation into a human.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5-10 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Bauer et al. (2011), of record.

Bauer et al. teaches a sterilized human bone graft which has been sterilized by
autoclaving or submersion-washing in a 2% chlorhexidine gluconate solution followed
by a sterile saline wash (Pg. 439, Abstract, Pg. 441, Column 1, Lines 10-22 and Pg. 442, Figs. 2-3).

Bauer et al. anticipates the claimed invention recited in Claim 1, as it produces a
sterilized bone graft, as claimed and as defined by the Claim Interpretations above.

With regard to the limitation of Claim 1, that the bone graft be “from cadaver
bone”, this merely defines the bone source used in the claimed bone graft and does not
materially distinguish the claimed bone from that of the prior art even if derived from a
different source, such as a live donor, as the bone would remain structurally the same.


With regard to the process limitations of Claim 1, the limitations merely further define the process of producing the claimed product and do not result in a structural difference between the claimed sterilized bone graft and the sterilized bone graft of the cited prior art.  For example, the autoclaved and chlorhexidine sterilized bone grafts resulted in the lysis/inactivation of any cells contained in the bone graft (see Bauer et al. Pg. 442, Figs. 2-3). 

With regard to the process limitations of Claims 3 and 5-10, the claims merely further define the process of producing the claimed sterilized bone graft product and do not result in a structural difference between the claimed sterilized bone graft and the sterilized bone graft of the cited prior art.

In the alternative, if the claimed sterilized bone graft is not disclosed in the prior art and there is no anticipation, the sterilized bone graft of the cited prior art would, nevertheless, have rendered the claimed sterilized bone graft prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because both the prior art and the claims are drawn to sterilized bone grafts.  One skilled in the art would have been motivated to produce a sterilized bone graft in order to transplant said bone graft into a subject in need thereof without introduction of contamination.  There would have been a reasonable expectation of success in making this modification because the reference teaches processes for producing sterilized bone grafts.
 Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of an objective showing of surprising or unexpected results or a demonstration of a structural difference between the claimed invention and the prior art.

Response to Arguments

Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Bauer et al. compares autoclaving, chlorhexidine gluconate and dry povidone-iodine sterilization of bone grafts, noting that autoclaving kills all cells but adversely affected tissue viability while chlorhexidine gluconate left no viable cells.  Applicant states that only the agitation-povidone wash was effective for killing cells without adversely affecting tissue viability.  Applicant further argues that Bauer is drawn to a different process for producing a sterilized bone graft and produced a finding that autograft was no better than allograft after treatment whereas the claimed method minimizes adverse viability issues while lysing cells in the bone tissue (Remarks, Pg.7, Lines 23-27 and Pg. 8, Lines 1-9). 

This is not found to be persuasive for the following reasons, both the prior art and claimed invention are drawn to sterilized bone grafts. 
Under product-by-process interpretation, the prior art is deemed to either anticipate or obviate the claimed invention for reasons of record set forth in the prior rejection.  The Bauer reference is not limited to “autograft” or “allograft” techniques and clearly teaches two methods (autoclaving and chlorhexidine gluconate) which result in sterilized bone grafts in which any cells contained therein are lysed and inactivated.  In the case of the chlorhexidine gluconate treatment, there is no heat treatment which would therefore result in minimization of osteoconductive loss (viability) as claimed.  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        07/08/2022